Grant, C. J.
(after stating the facts). We think the learned circuit judge was in error. An ouster may be admitted by the pleadings. Newell, Ej. p. 133, § 16. The plea and notice constituted a deliberate assertion of title and possession hostile to plaintiff’s title. This, coupled with the testimony that defendant had been in possession for 12 years, claiming to own the entire title, was sufficient evidence of ouster. Fenton v. Miller, 94 Mich. 204. In addition to the authorities there cited at page 211, see, also, Newell, Ej. 134; Fenton v. Mackinac Circuit Judge, 76 Mich. 405, 409; Clason v. Rankin, 1 Duer, 337; adding s v. Canfield, 4 Conn. 482; Peterson v. Laik, 24 Mo. 541 (69 Am. Dec. 441); Whiteley v. Whiteley, 110 Mich. 556.
Judgment reversed, and new trial ordered.
The other Justices concurred.